              Case 2:20-mj-00224-BNW Document 14 Filed 07/01/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   ANDREW W. DUNCAN
     Assistant United States Attorney
 3   Nevada Bar No. 14702
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336/ Fax: 702.388.6418
 5   Andrew.Duncan@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00224-BNW-00059-
                                                       VCF0000-XXX
 9                  Plaintiff,                         Stipulation to Extend Deadlines to
                                                       Conduct Preliminary Hearing and
10          v.                                         File Indictment (Second Request)

11   ANTHONY RIOS,

12                  Defendant.

13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

15   Chiou, Acting United States Attorney, and Andrew W. Duncan, Assistant United States

16   Attorney, counsel for the United States of America, and Jawara Griffin, counsel for

17   Defendant Anthony Rios, that the Court vacate the preliminary hearing scheduled for July

18   6, 2021, at 3:00 p.m. and reschedule the hearing for a date and time convenient to this

19   Court, but no sooner than 30 days from the currently scheduled date. This request requires

20   that the Court extend two deadlines: (1) that a preliminary hearing be conducted within 21

21   days of a released defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an

22   information or indictment be filed within 14 days of a defendant’s arrest, see 18 U.S.C.

23   § 3161(b).

24          This stipulation is entered into for the following reasons:
               Case 2:20-mj-00224-BNW Document 14 Filed 07/01/21 Page 2 of 4




1            1.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

2    preliminary hearing within a reasonable time, but . . . no later than 21 days [after the initial

3    appearance] if [the defendant is] not in custody . . . .”

4            2.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

5    showing of good cause—taking into account the public interest in the prompt disposition of

6    criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

7    times . . . .”

8            3.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

9    information or indictment charging an individual with the commission of an offense shall be

10   filed within thirty days from the date on which such individual was arrested or served with a

11   summons in connection with such charges. If an individual has been charged with a felony

12   in a district in which no grand jury has been in session during such thirty-day period, the

13   period of time for filing of the indictment shall be extended an additional thirty days.”

14           4.       Moreover, the parties have entered into negotiations in an attempt to

15   promptly resolve this case and reduce the judicial and government resources required by

16   this case. The defense requires additional time to adequately advise Defendant regarding

17   any plea negotiations.

18           5.       The additional time requested herein is not sought for the purposes of delay,

19   but to allow counsel for Defendant sufficient time to effectively and thoroughly research and

20   prepare and to determine whether to proceed with a preliminary hearing and indictment or

21   to resolve this case through negotiations.

22           6.       Accordingly, the parties jointly request that the Court schedule the

23   preliminary hearing in this case no sooner than 30 days from the currently scheduled date.

24


                                                      2
              Case 2:20-mj-00224-BNW Document 14 Filed 07/01/21 Page 3 of 4




1           7.     Defendant is in federal custody, agrees to the extension of the 21-day deadline

2    imposed by Rule 5.1(c) and the deadline imposed by 18 U.S.C. § 3161(b), waives any right

3    to remedies under Rule 5.1(c) or 18 U.S.C. § 3161(b), and requests that the time between

4    Defendant’s initial appearance on June 4, 2021, and the rescheduled preliminary be

5    excluded in computing the time within which an information or indictment must be filed

6    under 18 U.S.C. §3161(b).

7           8.     The parties agree to the extension of these deadlines.

8           9.     Accordingly, the additional time requested by this stipulation is (a) allowed

9    under Federal Rule of Criminal Procedure 5.1(d); and (b) excludable in computing the time

10   within which the defendant must be indicted and the trial herein must commence pursuant

11   to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18

12   U.S.C. § 3161(h)(7)(B)(i) and (iv).

13          10.    This is the first request for an extension of the deadlines by which to conduct

14   the preliminary hearing and to file an indictment.

15          DATED this 1st day of July, 2021.

16                                              Respectfully submitted,

17
                                                CHRISTOPHER CHIOU
18                                              Acting United States Attorney

19    _/s/ Jawara Griffin                       _/s/ Andrew W. Duncan
      JAWARA GRIFFIN, ESQ.                      ANDREW W. DUNCAN
20    Counsel for Defendant                     Assistant United States Attorney
      ANTHONY RIOS
21

22

23

24


                                                   3
             Case 2:20-mj-00224-BNW Document 14 Filed 07/01/21 Page 4 of 4




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00224-BNW -00059

4                   Plaintiff,                         [Proposed] Order on Stipulation to
                                                       Continue Preliminary Hearing and
5           v.                                         Deadline to Indict Defendant

6    ANTHONY RIOS,

7                   Defendant.

8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludable in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

15   for July 6, 2021 at the hour of 3:00 p.m., be vacated and continued to ___________ at the
                                                                            August 10, 2021

16   at 2:00
     hour    PM.
          of ___________.

17          DATED this 2nd
                       ___ day of July, 2021.

18

19                                              HONORABLE BRENDA N. WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                   4
